UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-4201



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


WALLACE WHITE,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cr-00506-WDQ-1)


Submitted:   July 23, 2008                 Decided:   August 15, 2008


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney, Baltimore, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Stephanie A. Gallagher, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wallace White appeals the sentence imposed upon him after

we vacated his original sentence and remanded for resentencing.

See United States v. White, 231 F. App’x 301 (4th Cir. 2007)

(unpublished).          White’s sole issue on appeal is that the district

court again erred in enhancing his sentence under the Armed Career

Criminal Act, 18 U.S.C. § 924(e) (2000) (“ACCA”), because the

Government still has not established that White’s 2000 Maryland

conviction       for     attempted        manufacture     and   distribution      of   a

controlled substance was a conviction for a “serious drug offense”

under the ACCA.1         Finding no error, we affirm the district court’s

judgment.

               We   conclude       that    the    district   court,   utilizing    the

categorical approach set forth in Taylor v. United States, 495 U.S.

575, 602 (1990), correctly found on remand that White’s October

2000       conviction    was   a    proper       ACCA   predicate   conviction.        As

instructed by this court in our disposition of White’s initial


       1
      White’s October 2000 conviction was for violation of Md. Code
Art. 27, § 286, which was re-codified as Md. Code Ann., Crim. Law
§ 5-602 (LexisNexis 2002). Under these provisions, the maximum
penalty for distributing a controlled dangerous substance varies
depending on the drug involved; if the offense involved a Schedule
I or Schedule II drug, such as cocaine, the maximum penalty would
be twenty years’ imprisonment, but if the drug involved was
marijuana, for example, the maximum punishment would be only five
years’ imprisonment. See Md. Code Ann., Crim. Law §§ 5-607 and 5-
608 (LexisNexis 2002).       White challenged the October 2000
conviction as an ACCA predicate offense because he asserted that
the Government’s evidence did not establish the drug involved in
that offense was a Schedule II drug (i.e., cocaine).

                                            - 2 -
appeal, the Government produced an expert to explain how the “True

Test Copy” of conviction demonstrated that White’s October 2000

crime was for attempting to distribute a dangerous controlled

substance that was not marijuana and, accordingly, was statutorily

defined as carrying a maximum penalty of twenty years.    Based on

the evidence presented by the Government on remand, we conclude

that, under Taylor, the October 2000 conviction qualified as a

predicate ACCA offense.2   See 18 U.S.C. § 924(e)(2)(A)(ii) (2000).

          We therefore affirm the district court’s judgment.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




     2
      We express no opinion regarding the district court's
alternative holding that the statement of probable cause
sufficiently established that White’s October 2000 conviction was
an ACCA predicate offense.

                               - 3 -